     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARRISON JONES,                                  No. 2:19-cv-2374-KJM-EFB PS
12                       Plaintiff,
13              v.                                     ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    VELOCITY TECHNOLOGY
      SOLUTIONS LLC; STEVE KLOEBLEN;
15    SUSAN HALTOPP; MICHAEL
      BALDWIN; SHANA COLEMAN;
16    VICKIE LEROUX; J.C. ODOM; CHAD
      CARLSON; and CHRIS HELLER,
17
                         Defendants.
18

19
            Plaintiff, proceeding pro se, filed a complaint and an application to proceed in forma
20
     pauperis pursuant to 28 U.S.C. 1915.1 ECF No. 1 & 2. Prior to the court screening the complaint
21
     (see 28 U.S.C. § 1915(e)(2)), defendant Velocity Technology Solutions (“Velocity”) specially
22
     appeared in this action and moved to dismiss the complaint pursuant to Federal Rules of Civil
23
     Procedure (“FRCP”) 12(b)(2) and 12(b)(5) for lack of personal jurisdiction due to insufficient
24
     service of process. ECF No. 5. In response to Velocity’s motion, plaintiff filed a motion for
25
     sanctions. ECF No. 16. For the reasons explained below, plaintiff’s application to proceed in
26

27
            1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 2 of 12

 1   forma pauperis is granted; the complaint’s claims, with the exception of an interference claim
 2   under the Family Medical Leave Act against Velocity, are dismissed for failure to state a claim;
 3   and plaintiff’s motion for sanctions is denied. Further, it is recommended Velocity’s motion to
 4   dismiss be denied.
 5   I.      Velocity’s Motion to Dismiss
 6           Velocity moves to dismiss the complaint pursuant to Rules 12(b)(2) and 12(b)(5), arguing
 7   that the court lacks personal jurisdiction over it due to insufficient service of process. ECF No. 5.
 8   Velocity contends that plaintiff attempted to serve its registered agent for service more than 90
 9   days after commencing this action. It contends that the untimely service was defective because
10   plaintiff failed to provide its agent with a copy of the summons and the correct version of the
11   complaint filed in this case.2 Id. at 3-4. As discussed below, Velocity ignores the pending
12   application for leave to proceed in forma pauperis, which if granted requires the U.S. Marshal to
13   complete service of process.
14           Generally, a plaintiff is required to complete service of process within 90 days of filing
15   the complaint. Fed. R. Civ. P. 4(m). Although Velocity’s motion demonstrates that plaintiff
16   failed to serve it within 90 days of filing his complaint, there is good cause to extend the deadline
17   for completing service of process. See id. (requiring the court to extend the deadline for
18   completing serve upon a showing of good cause). As previously noted, plaintiff has filed an
19   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. That statute requires
20   district courts to conduct a preliminary screening of the complaint to determine whether dismissal
21   is warranted for certain enumerated reasons. 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203
22   F.3d 1122, 1126 (9th Cir. 2000). After screening the complaint, the court is required to “issue
23   and serve all process.” 28 U.S.C. § 1915(d). Pro se litigants proceeding in forma pauperis, such
24   as plaintiff, are entitled to have the United States Marshal complete serve of the summons of the
25   complaint. Fed. R. Civ. P. 4(c)(3).
26   /////
27
             2
             Velocity contends that the complaint plaintiff attempted to serve differs from the
28   complaint filed with the court.
                                                    2
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 3 of 12

 1             Velocity filed its motion to dismiss for insufficient service prior to the court screening the
 2   complaint. Consequently, no summons had issued and the U.S. Marshal had not been directed to
 3   serve any of the defendants. But as set forth below, the court now screens the complaint and
 4   finds that it potentially states a cognizable claim against Velocity. Should plaintiff decline to file
 5   an amended complaint seeking to cure the deficiencies of any of the claims dismissed with leave
 6   to amend, see infra, the Clerk will issue a summons and the U.S. Marshal will be directed to serve
 7   process on Velocity.
 8             Accordingly, there is good cause to extend the time for completing service of process.3
 9   See Fed. R. Civ. P.(m) (court is required to extend the 90 days deadline for completing service
10   upon a showing of good cause). Velocity’s motion must therefore be denied.
11   II.       Motion for Sanctions
12             In response to Velocity’s motion, plaintiff filed a motion for sanctions. ECF No. 16.
13   Plaintiff argues that Velocity violated Rule 11 because its motion fails to acknowledge that
14   plaintiff mailed it three requests for waiver of service. Id. at 1. That contention fails to
15   demonstrate that sanctions are warranted here. Accordingly, plaintiff’s motion for sanctions is
16   denied.
17   III.      Application to Proceed In Forma Pauperis and Screening Requirement
18             Plaintiff’s application to proceed in forma pauperis makes the financial showing required
19   by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2. Accordingly, the request to proceed in forma
20   pauperis is granted. See 28 U.S.C. § 1915(a).
21             Determining that plaintiff may proceed in forma pauperis does not complete the required
22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
23
               3
               Plaintiff has also filed a motion requesting reimbursement of the costs he expended in
24   serving Velocity. ECF No. 6. He argues that he is entitled to costs under Rule 4(d) because
     Velocity refused his requests to waive service. Id. at 2; see Fed. R. Civ. P. 4(d) (if a defendant
25   refuses to sign and return a request to waive service, the court must require the defendant to
26   reimburse plaintiff “the expenses later incurred in making service.”). While that is generally a
     correct citation of the rule, plaintiff has not yet properly served defendant with a copy of the
27   summons and complaint. Indeed, a summons has yet to issue in this action. Further, any
     reimbursement for the Marshal’s costs incurred in effecting service due to a refusal to waive
28   personal service would be to the Marshal’s office.
                                                           3
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 4 of 12

 1   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 2   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed
 3   below, plaintiff’s complaint must be dismissed for failure to state a claim.
 4           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 5   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 6   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 7   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 8   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 9   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
10   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
11   relief above the speculative level on the assumption that all of the complaint’s allegations are
12   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
13   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
14   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
15           Under this standard, the court must accept as true the allegations of the complaint in
16   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
17   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
18   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
19   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
20   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
21   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
22   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
23           Plaintiff brings this action against his former employer, defendant Velocity, its CEO, one
24   of its directors, and six other employees. The complaint’s allegations are poorly organized and
25   difficult to follow. Liberally construed, the complaint alleges plaintiff suffered a “job related
26   stroke” in November 2017. Id. at 23. He promptly notified Velocity’s director of human
27   resources, defendant Shana Coleman, about his medical condition, but Velocity allegedly waited
28   until January 2018 to inform him that he was entitled take leave under the Family Medical Leave
                                                          4
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 5 of 12

 1   Act (“FMLA”). Id. at 23. Plaintiff subsequently took FMLA leave, but he claims that on March
 2   13, 2018, while still on leave, his employment was terminated without reason. Id. at 22.
 3          After his termination, plaintiff allegedly filed an application for unemployment benefits
 4   with the Arizona Department of Economic Security (“DES”). Id. He claims his application was
 5   initially denied4 because defendants submitted to DES confidential medical records and
 6   fraudulent documents indicating plaintiff was unable to work due to his medical condition. Id. at
 7   22-23, 40-42. Plaintiff further alleges that at some point during his employment, he filed a
 8   complaint of racial discrimination with defendant Coleman. Id. at 24. Based on these allegations,
 9   the complaint purports to allege claims under the Family and Medical Leave Act (“FMLA”); Title
10   VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2; the Equal Pay Act, 29 U.S.C.
11   § 206(d)(1); the Privacy Act, 5 U.S.C. § 552a; and for intentional infliction of emotion distress.
12          Liberally construed, plaintiff potentially alleges a cognizable FMLA interference claim
13   against defendant Velocity based on the termination of his employment. “The FMLA creates two
14   interrelated substantive rights: first, the employee has a right to use a certain amount of leave for
15   protected reasons, and second, the employee has a right to return to his or her job or an equivalent
16   job after using protected leave.” Bachelder v. Am. W. Airlines, 259 F.3d 1112, 1122 (9th Cir.
17   2001) (citing 29 U.S.C. §§ 2612(a), 2614(a)). Congress has made it unlawful for an employer to
18   interfere with, restrain, or deny an employee’s exercise or attempt to exercise those rights. 29
19   U.S.C. § 2615(a)(1). This includes a prohibition on discriminating or retaliating against an
20   employee for having exercised or attempted to exercise FMLA rights. 29 C.F.R. § 825.220(c).
21          To state an FMLA interference claim, a plaintiff must allege that: “(1) he was eligible for
22   the FMLA’s protections, (2) his employer was covered by the FMLA, (3) he was entitled to leave
23   under the FMLA, (4) he provided sufficient notice of his intent to take leave, and (5) his employer
24   denied him FMLA benefits to which he was entitled.” Sanders v. City of Newport, 657 F.3d 772,
25   778 (9th Cir. 2011). Plaintiff alleges that he suffered a serious health condition and that Velocity
26
            4
27             Documents appended to the complaint reflect that the initial decision was reversed by an
     administrative law judge, who determined plaintiff was entitled to unemployment benefits. ECF
28   No. 1 at 40-42.
                                                     5
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 6 of 12

 1   granted his request for leave under the FMLA. He further claims that while he was on FMLA-
 2   protected leave, his employment was terminated without reason. These allegations are sufficient
 3   to state a cognizable FMLA claim against Velocity.
 4          However, plaintiff fails to state an FMLA claim against the individual defendants based
 5   on plaintiff’s termination. He does not allege that any of the individual defendants were involved
 6   in the decision to terminate his employment. See 29 U.S.C. § 2611(4)(A)(ii)(I) (creating a private
 7   right of action against an “employer,” which includes “any person who acts, directly or indirectly,
 8   in the interest of an employer to any of the employees of such employer.”).
 9          Plaintiff also appears to allege that defendants interfered with his rights under the FMLA
10   by failing to promptly notify him that he was entitled to FMLA leave. Under the FMLA, an
11   employee is not required to expressly state that he seeks leave covered by the FMLA. 29 U.S.C.
12   § 825.302(c). Instead, the employee need only notify the employer that leave is sought for a
13   qualifying reason. 29 U.S.C. § 825.302(c); Price v. City of Fort Way, 117 F.3d 1022, 1026 (“The
14   FMLA does not require that an employee give notice of a desire to invoke the FMLA.”). Price,
15   117 F.3d at 1026 (“The FMLA does not require that an employee give notice of a desire to invoke
16   the FMLA. Rather, it requires that the employee give notice of need for FMLA leave.) (emphasis
17   in original); Bachelder, 259 F.3d at 1131 (“In short, the employer is responsible, having been
18   notified of the reason for an employee’s absence, for being aware that the absence may qualify for
19   FMLA protection.”).
20          Plaintiff alleges that he informed defendant Coleman in November 2017 that he had
21   suffered a stroke, but that he was not informed he was entitled to FMLA leave until January 2018.
22   Id. at 23. And while the complaint indicates that plaintiff eventually took FMLA leave, it does
23   not specify when plaintiff requested leave from his employment. Significantly, plaintiff does not
24   provide any allegations regarding the severity of his stroke or indicate that his medical condition
25   necessitated him to take a leave from work prior to January 2019. Nor does plaintiff allege that
26   he requested leave any time prior to January 2019, which is when he learned he could take FMLA
27   leave. Accordingly, plaintiff fails to state an interference claim based on defendants’ alleged
28   failure to timely notifying him of his entitlement to FMLA leave.
                                                       6
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 7 of 12

 1           Plaintiff also appears to claim that defendants interfered with his FMLA rights by
 2   disclosing confidential medical information to other Velocity employees. In that regard, plaintiff
 3   claims that defendant Coleman discussed his medical condition with defendants Chris Heller,
 4   Velocity’s legal counsel. ECF No. 1 at 23. He further claims that during a meeting, defendant
 5   Michael Baldwin, a senior manager, disclosed to 20 to 30 employees that plaintiff had suffered a
 6   stroke. Id. at 24. He also alleges that in May 2018, defendant Coleman provided his
 7   “confidential FMLA” documents to DES in relation to his application for unemployment benefits.
 8   Id. at 22.
 9           “Records and documents relating to certifications, recertifications or medical histories of
10   employees or employees’ family members, created for purposes of FMLA, shall be maintained as
11   confidential medical records in separate files/records from the usual personnel files.” 29 C.F.R.
12   § 825.500(g). “It is not settled whether this provision gives rise to a private right of action for
13   disclosure.” Walker v. Gambrell, 647 F. Supp. 2d 529, 539 n. 5 (D. Md. 2009). But even
14   assuming there is a private right of action for failing to comply with 29 C.F.R. § 825.500(g),
15   plaintiff has not adequately alleged a claim based on a violation of that regulation. Although
16   plaintiff alleges Coleman and Baldwin disclosed to others that plaintiff suffered a stroke, he does
17   not allege that any records or documents “created for purposes of FMLA” were revealed to other
18   employees. See 29 C.F.R. § 825.500(g). Indeed, plaintiff does not allege that he notified
19   defendants that he suffered a stroke for purpose of obtaining leave from work.
20           More significantly, plaintiff does not allege that the disclosure of his medical condition
21   interfered with, or deterred him from, exercising his rights under the FMLA. See 29 U.S.C.
22   § 2615(a)(1) (making it “unlawful for any employer to interfere with, restrain, or deny the
23   exercise of or the attempt to exercise” any right under the FMLA). Nor does he allege any
24   prejudice as a result of the disclosure. See Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81,
25   89 (2002) (an employee must establish “that the employer violated § 2615 by interfering with,
26   restraining, or denying his or her exercise of FMLA rights. Even then, § 2617 provides no relief
27   unless the employee has been prejudiced by the violation: The employer is liable only for
28   compensation and benefits lost ‘by reason of the violation,’ for other monetary losses sustained
                                                         7
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 8 of 12

 1   ‘as a direct result of the violation,’ and for ‘appropriate’ equitable relief, including employment,
 2   reinstatement, and promotion.”) (citations omitted). Accordingly, plaintiff’s interference claim
 3   predicated on the disclosure of confidential information must be dismissed.
 4          Plaintiff also purports to asserts disparate treatment and retaliation claims under Title VII.
 5   Title VII makes it unlawful for an employer to “discriminate against any individual with respect
 6   to his compensation, terms, conditions, or privileges of employment, because of such individual’s
 7   race, color religion, sex, or national origin.” 42 U.S.C. § 2000e-2. To state a claim of
 8   discrimination under Title VII, plaintiff must allege “that (1) he belongs to some protected class;
 9   (2) he was qualified for the position; (3) he was subjected to an adverse employment action; and
10   (4) similarly situated individuals outside his protected class were treated more favorably.”
11   Chuang v. Univ. of Cal Davis, Bd. of Tr., 225 F.3d 1115, 1123 (9th Cir. 2000). To establish a
12   prima facie case for retaliation in violation of Title VII, plaintiff must allege that “(1) he engaged
13   in protected activity, (2) he suffered an adverse personnel action, and (3) there was a causal link
14   between the two.” Jordan v. Clark, 847 F.2d 1368, 1376 (9th Cir. 1988); Yartzoff v. Thomas, 809
15   F.2d 1371, 1375 (9th Cir. 1987).
16          Plaintiff alleges that he is African American. ECF No. 1 at 18. He also claims that some
17   of the individual defendants made racist remarks to other employees, and that he submitted a
18   complaint to human resources about racial discrimination he had endured while employed by
19   Velocity. Id. at 24. Curiously, plaintiff also alleges that defendants discriminated against him
20   “by treating them [sic] differently from their [sic] male coworkers.” Id. at 33. But the complaint
21   is devoid of any allegations suggesting that plaintiff’s race or gender influenced the decision to
22   terminate his employment. Nor does it allege plaintiff was subjected to any other adverse
23   employment action on account of his race or gender. Instead, plaintiff’s allegations indicate his
24   employment was terminated due to taking FMLA leave. Accordingly, he fails to state a claim for
25   violation of Title VII.
26          Plaintiff’s claim for violation of the Equal Pay Act, 29 U.S.C. §§ 206, et seq., also fails
27   since the complaint does not allege that employees of the opposite sex were paid different wages
28   than plaintiff for performing the same work. Stanley v. Univ. of S. California, 178 F.3d 1069,
                                                        8
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 9 of 12

 1   1073-74 (9th Cir. 1999) (to state a prima facie case of discrimination under the Equal Pay Act,
 2   plaintiff must allege “that employees of the opposite sex were paid different wages for equal
 3   work.”). In fact, the complaint contains no allegations regarding plaintiff’s salary or
 4   compensation.
 5            Plaintiff also purports to allege a claim under the Privacy Act of 1974. That act prohibits
 6   a “federal agency’s disclosure of information pertaining to an individual unless the individual has
 7   made a request or has given consent to disclosure in writing, or unless disclosure is provided for
 8   under the exceptions to the Privacy Act.” St. Michael’s Convalescent Hospital v. California, 643
 9   F.2d 1369, 1372-73 (9th Cir. 1981). “[T]he private right of civil action created by the Privacy
10   Act . . . is specifically limited to actions against agencies of the United States Government. The
11   civil remedy provisions of the statute do not apply against private individuals, state agencies,
12   private entities, or state and local officials.” Dittman v. California, 191 F.3d 1020, 1026 (9th Cir.
13   1999) (citations omitted). Because plaintiff does not bring this action against a federal agency,
14   his Privacy Act claim fails as a matter of law.
15            Lastly, plaintiff alleges a state law claim for intentional infliction of emotion distress. “In
16   order to establish a claim for intentional infliction of emotional distress under California law,
17   [plaintiff is] required to show (1) that the defendant’s conduct was outrageous, (2) that the
18   defendant intended to cause or recklessly disregarded the probability of causing emotional
19   distress, and (3) that the plaintiff’s severe emotional suffering was (4) actually and proximately
20   caused by defendant’s conduct.” Austin v. Terhune, 367 F.3d 1167, 1172 (9th Cir. 2004).
21   “Conduct is deemed outrageous if it is ‘so extreme as to exceed all bounds of that usually
22   tolerated in a civilized community.’” Saridakis v. United Airlines, 166 F.3d 1272, 1278 (9th Cir.
23   1999).
24            Although plaintiff does not identify the specific factual allegations intended to support this
25   claim, nothing in the complaint indicates that any of the defendants’ conduct was outrageous or in
26   reckless disregard for the probability of causing emotion distress. Instead, the crux of the
27   complaint is that plaintiff’s employment was wrongfully terminated while he was on FMLA
28   leave. But terminating plaintiff’s employment, without more, is insufficient to support an
                                                          9
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 10 of 12

 1   intentional infliction of emotion distress claim. See Pitman v. City of Oakland, 197 Cal. App. 3d
 2   1037, 1047 (1988) (termination from employment, by itself, does not constitute extreme and
 3   outrageous conduct).
 4           Accordingly, plaintiff may either proceed only on the potentially cognizable claim against
 5   Velocity for violation of the FMLA based on the termination of plaintiff’s employment, or he
 6   may amend his complaint to attempt to cure the complaint’s deficiencies. Plaintiff is not
 7   obligated to amend his complaint.
 8           Should plaintiff choose to amend his complaint, he is informed that any amended
 9   complaint must allege a cognizable legal theory against a proper defendant and sufficient facts in
10   support of that cognizable legal theory. The amended complaint shall clearly set forth the
11   allegations against each defendant and shall specify a basis for this court’s subject matter
12   jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered paragraphs,
13   each limited as far as practicable to a single set of circumstances,” as required by Federal Rule of
14   Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line numbers in the
15   left margin, as required by Eastern District of California Local Rules 130(b) and 130(c). Any
16   amended complaint shall also use clear headings to delineate each claim alleged and against
17   which defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead
18   clear facts that support each claim under each header.
19           Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
20   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
21   complete in itself. This is because, as a general rule, an amended complaint supersedes the
22   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
23   plaintiff files an amended complaint, the original no longer serves any function in the case.
24   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
25   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
26   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
27   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
28   /////
                                                        10
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 11 of 12

 1   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 2   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 3          Accordingly, it is hereby ORDERED that:
 4          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 5          2. Plaintiff’s motion for costs (ECF No. 6) is denied.
 6          3. Plaintiff’s motion for Rule 11 sanctions (ECF No. 16) is denied.
 7          4. Plaintiff’s complaint alleges, for screening purposes, a potentially cognizable FMLA
 8   against Velocity based on the termination of plaintiff’s employment.
 9          5. All other claims are dismissed with leave to amend within 30 days from the date of
10   service of this order. Plaintiff is not obligated to amend his complaint.
11          6. Within thirty days plaintiff shall return the notice below advising the court whether he
12   elects to proceed with the cognizable claim or file an amended complaint. If the former option is
13   selected and returned, the court will enter an order directing service at that time.
14          Further, it is RECOMMENDED that defendant Velocity’s motion to dismiss for
15   insufficient process (ECF No. 5) be denied.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: July 31, 2020.
24

25

26

27

28
                                                        11
     Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 12 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARRISON JONES,                                    No. 2:19-cv-2374-KJM-EFB PS
12                         Plaintiff,
13             v.                                        NOTICE OF ELECTION
14    VELOCITY TECHNOLOGY
      SOLUTIONS LLC; STEVE KLOEBLEN;
15    SUSAN HALTOPP; MICHAEL
      BALDWIN; SHANA COLEMAN;
16    VICKIE LEROUX; J.C. ODOM; CHAD
      CARLSON; and CHRIS HELLER,
17
                           Defendants.
18

19
              In accordance with the court’s Screening Order, plaintiff hereby elects to:
20

21          (1) ______ proceed only with the (a) FMLA interference claim predicated on the
     termination of his employment against defendant Velocity.
22
                     OR
23
              (2) ______     delay serving any defendant and files a second amended complaint.
24

25
                                                             _________________________________
26
                                                             Plaintiff
27
     Dated:
28
                                                        12
